131 S.W.3d 853 (2004)
STATE of Missouri, Respondent,
v.
Christopher WILLIAMS, Appellant.
No. ED 82706.
Missouri Court of Appeals, Eastern District, Division Four.
April 6, 2004.
Rosalyn Koch, Columbia, MO, for appellant.
Charnette D. Douglass, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Christopher Williams appeals the judgment entered upon his conviction by a jury of burglary in the first degree, robbery in the first degree, and armed criminal action, for which he was sentenced to concurrent prison terms of life, thirty-five years and fifteen years, respectively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).